 WESTMORELANDCONVALESCENT HOSPITAL123Luceal Fitzpatrick d/b/a Westmoreland ConvalescentHospitalandHospital& InstitutionalWorkersUnion,Local 250,AFL-CIO. Cases 20-CA-9121and 20-.RC-11754DECISION AND REPORTON POSTELECTIONOBJECTIONSSTATEMENT OF THE CASEJanuary 13, 1975DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn September 11, 1974, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and a supporting brief, and the Respon-dent filed a brief in opposition to Charging Party'sexceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,I and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaintin itsentirety be,and ithereby is,dismissed.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes have not been cast for Hospital&InstitutionalWbrkers Union,Local 250,AFL-CIO,and that saidlabor organization is not the exclusive representativeof all the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.ITheCharging Party has excepted to certaincredibilityfindings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard bry Wall Products,Inc.,91NLRB544 (1950),enfd.188 F.2d362 (C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings.RICHARDJ.BOYCE, Administrative Law Judge: Thisconsolidatedmatterwas tried before me in San Jose,California,on August 6, 1974. The charge in Case20-CA-9121 was filed April 18, 1974, and amended May31, by Hospital and Institutional Workers Union, Local250, AFL-CIO (herein called the Union). The complaintissuedMay 31, alleging that Luceal Fitzpatrick d/b/aWestmoreland Convalescent Hospital (herein called Res-pondent) has violated Section 8(a)(l) of the NationalLabor Relations Act.An election in Case 20-RC-11754 was held amongRespondent's employees April 19, 1974. It derived from apetition filed by the Union November 21, 1973, and aStipulationFor CertificationUpon Consent Electionapproved by the Regional Director for Region 20 onMarch 19, 1974. The tally was five votes for unionrepresentation and 20 against, with one challenged ballot.The Union, on April 24, filed objections to the conduct ofthe election.The Regional Director, on June 4, issued his reportrecommending that certain of the objections be overruled,and concluding that other of the objections raised"substantial and material issues of fact . . ., which issuescan best be resolved through a hearing." The RegionalDirector noted in the same document that the unresolvedobjection issues "are substantially similar" to that raised bythe above complaint, so ordered that the two cases be"consolidated for purposes of a hearing before a dulydesignated Administrative Law Judge." The Board adopt-ed the Regional Director's report by order dated July 5.Posttrialbriefswere filed for the General Counsel,Respondent, and the Union.1.ISSUESThe issue in Case 20-CA-9121, as stated by thecomplaint, is whether "on an unknown date in April 1974,Respondent, by [Owner Luceal] Fitzpatrick, threatenedemployees that no wage increases would be given if theUnion was selected as the collective bargaining representa-tive."The issue in Case 20-RC-11754 is whether conduct byRespondent during the pendency of the election interferedwith free voter choice, requiring that the election be setaside.II.JURISDICTIONRespondent is a proprietorship ownedby LucealFitzpatrick,engaged in the operation of a convalescenthome in Saratoga,California.Its annual revenues exceed$100,000, over$10,000 of which comes fromthe UnitedStates Government through the Medicare program.The complaint alleges, the answer admits,and it is foundthatRespondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and(7) of the Act.216 NLRB No. 19 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.LABORORGANIZATION INVOLVEDThe Unionis a labor organization within Section 2(5) ofthe Act.IV.THE ALLEGED UNFAIR LABOR PRACTICEA.The EvidenceAt issue is the conduct of owner Fitzpatrick during anemployee meeting. The meeting was held in the diningroom of the hospital on April 10, 1974, and was attendedby 15 to 20 employees and supervisorypersonnel.The firstpart ofthemeetingdealtwithnursingtechniques. Thatconcluded, Mrs. Fitzpatrick announced the date, time, andplace of the coming election in Case 20-RC-11754, and ageneraldiscussion of unions and election proceduresensued.TheGeneralCounsel rests its entire case on thetestimony of Dawn Owens, one of those present at themeeting.Owens was a nurses aid for Respondent until shequit in anger 5 days after the meeting.' According toOwens, Fitzpatrick shook her finger at the employees and"stated that, if a union came in, by no means would we geta raise in pay-not whatsoever." That alleged comment,the General Counsel argues, comprises the violation.Owens further testified that Fitzpatrick said that: (a)"[I If the Union was voted in to the hospital, the workerscould be called off of their jobs to picket other hospitals,without receiving compensation for ourwages"; (b) "[I Ifwe missed union meetings,we would befined tremendousamounts of money"; and (c) "[S ]he had gone through thephone book and called convalescent hospitals in the area;and that only three or four of them had the Union... .[T]hatmust mean that the Union was not very wellorganized;or that the people who worked at thesehospitals did not want the Union in the hospitals."Eight others testified concerning the meeting, nonecorroboratingOwens in any vital respect. Fitzpatrickexpressly denied saying there would be no raises should aunion get in, testifying that she did say: "As you know, ifthe Union comes, we have to negotiate; and whatever wenegotiate, thatwillbe your wage." Dan Soelberg, alicensed practical nurse who works for Respondent onoccasion, corroborated Fitzpatrick in substance:She said-I don't remember the exact words; but theidea was that, just because the Umon gets in, it doesn'tabsolutelymean that you are going to get a wageincrease. She said, "I am still the employer, and theUnion still has to negotiate any wage increases withme; and I have to agree to any negotiations with theUnion."None of the other witnesses testified to Fitzpatrick's sayinganything one way or the other about wages.Fitzpatrick also denied the utterances attributed to herby Owens about picketing, fines, and calling otherhospitals.Concerning these matters, Kitchen SupervisorMadelynWithers credibly testified that she raised thepossibility of fines for nonattendance at union meetings,based on her experience with a union in the East;Administrator Elizabeth Barker credibly testified that shementioned calling other hospitals about their experienceswith unions; and Dan Soelberg credibly testified that hesuggested the employees look up the numbers of otherhospitals in the telephone book and make their owninquiries about the benefit levels at those with unions. Noone "owned up" to the picketing reference of which Owenstestified.All of the witnesses impressed me as sincerely trying torelatetheir best recollections.B.ConclusionHad Fitzpatrick threatened that raises would be withheldshould the Union be voted in, as Owens testified and theGeneral Counsel contends, it is inconceivable that thisvividassertionwould not have registered sufficiently withanyone else to enable corroboration. Yet, corroborationthereisnone.This is not to say that Owens lied. The morelikely explanation is that shemisconstruedFitzpatrick'sperfectly proper comment-that raiseswould be a matterof negotiation,not automatic,witha union-as a blanketthreat to withholdraises.There are other indications, too,that Owenswas not listeningcarefully at the meeting, suchas her attribution to Fitzpatrick of sundry comments madeby others.Owens, in short,is notcredited that Fitzpatrick made theassertionin question. The complaint therefore is withoutmerit.CONCLUSIONS OF LAW1.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and(7) of the Act.2.TheUnion is a labor organization within Section2(5) of the Act.3.Respondent has not violatedthe Act asalleged in thecomplaint.OBJECTIONSThe Union'sobjections contained eightenumeratedallegations.The Board'sorderof July 5 adopted theRegional Director's recommendationthat Objection 1, 2, 4,and 8 beoverruled,leaving the remainderto be resolved byhearing.Objection3 alleges that Respondent"made promises ofbenefits"to induce an antiunionvote; Objection 5, that it"made material misrepresentations of fact concerning theUnion'spolicies,programs,and costsofmembership";Objection6, that it "threatened to closethe facility andtakeother retaliatorymeasures if theUnion won theelection";and Objection 7, that it "interfered with,restrained,and/or coerced its employees in the exercise oftheir rights guaranteedby Section 7 of the Act."The breadthof these allegations notwithstanding, theUnionsees the objections in much narrowerfocus. As itsbriefstates:1Owens' quitting had nothing to do with the Union question, insteadstemming from an argument over staffing and dental care for patients. WESTMORELANDCONVALESCENTHOSPITAL125The only issue which is presented is whether LucealFitzpatrick threatened the employees . . . at a staffmeeting prior to the . . . election . . . . If LucealFitzpatrick threatened the employees that if the unionwere to win the election, they would receive no payraise, the objection to the election must be sustainedand a new election ordered.The only evidence supportive of this position beingOwens' discredited testimony, previously discussed, itfollows that the objections must fail.Upon the foregoing findings of fact, conclusions of law,and the entire record, I hereby issue the followingrecommended:ORDER2The complaint in Case 20-CA-9121 isdismissed.The objections in Case 20-RC-1 1754 areoverruled intheir entirety.It accordingly is further recommended that acertification of election result issue.2AJI outstanding motions inconsistent with this recommended Orderhereby are denied In the event no exceptions are filedas provided by Sec102 46 of the Rules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as providedin Sec102.48of the Rules and Regulations,be adopted by theBoard andbecome its findings, conclusions,and Order,and all objectionsthereto shallbe deemed waived for all purposes